Citation Nr: 0600001	
Decision Date: 01/03/06    Archive Date: 01/19/06

DOCKET NO.  97-29 232A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
pain with instability and degenerative joint disease, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to July 
1960, from October 1961 to August 1962, and from September 
1963 to September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.


FINDING OF FACT

The veteran's chronic lumbar pain with instability and 
degenerative joint disease is currently manifested by 
moderate limitation of motion and moderate disability, 
without neurological involvement.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic lumbar pain with instability and degenerative joint 
disease have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 
4.71a, Diagnostic Codes 5243-8526 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in August 
2002 and May 2005.  Since these letters fully provided notice 
of elements (1), (2), (3), and (4) see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC) dated in September 
1997, and the supplemental SOCs (SSOCs) dated in July 1998 
and May 2005, he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the May 2005 
SSOC.  

The Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2005); Mayfield, supra.  The veteran has not claimed 
that VA has failed to comply with the notice requirements of 
the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  To the extent that may 
not have been done in this case, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in August 2002 
and May 2005 was not given prior to the first adjudication of 
the claim, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA outpatient records and several VA examination reports have 
been obtained, and there is no contention that additional 
relevant records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Historically, the Board notes that the veteran was granted 
service connection for "lumbosacral instability" at a 10 
percent evaluation by a December 1971 rating decision.  This 
decision was based on service medical records and the report 
of a VA examination.  In April 1997, the veteran applied for 
an increased evaluation for his service-connected low back 
disability.  A rating decision dated in August 1997 increased 
the evaluation for his service-connected lumbar spine 
disability to a 20 percent evaluation, however the veteran 
disagreed with the disability rating assigned.  The Board 
notes that a July 1998 rating decision denied service 
connection for spondylosis and degenerative disc disease of 
the cervical spine, as no evidence was presented to link the 
veteran's cervical spine disability to his service-connected 
lumbar condition, nor was there any evidence of a cervical 
spine condition in service.  The Board notes that the veteran 
has not appealed the issue of service connection for a 
cervical spine condition, and therefore it is not before the 
Board at this time.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to show on his claim.  Dela Cruz v. Principi, 15 Vet. App. 
143, 148-49 (2001) (a discussion of all evidence by the Board 
is not required when the Board has supported its decision 
with thorough reasons and bases regarding the relevant 
evidence).

The evidence of record indicates that the veteran currently 
has several nonservice-connected disabilities, to include 
diabetes and peripheral neuropathy, as well as a history of 
thoracic spine fracture.  The veteran has been seen 
throughout the course of this appeal for treatment for all of 
these disabilities, as well as his service-connected back 
disability.

The veteran received a VA examination in June 1997.  At that 
time, the veteran complained of constant aching in his lower 
back with occasional radiation of pain down his bilateral 
lower extremities.  Examination noted range of motion of 
forward flexion of approximately 45 degrees, backward 
extension of approximately 10 degrees, left lateral flexion 
of approximately 20 degrees, right lateral flexion of 
approximately 15 degrees, and rotation to the left and right 
of approximately 20 degrees.  The veteran complained of pain 
with all modes of motion.  The veteran was diagnosed with 
chronic lumbar pain, secondary to lumbar spine instability, 
and degenerative arthritis, per history of the veteran, with 
positive clinical and radiographic findings of chronic strain 
and degenerative arthritis.

June 1997 VA X-rays of the veteran's lumbar spine noted 
spondylosis of the lower lumbar spine with mild degenerative 
arthritic change involving articular facets at L5-S1 and mild 
degenerative arthritic changes involving the left sacroiliac 
joint.

March 1998 VA X-rays of the veteran's spine noted mild 
spondylosis as well as mild degenerative joint disease of the 
facet joints at L4-L5 and L5-S1 bilaterally, with no evidence 
of degenerative disc disease.

VA MRI of the cervical spine dated in August 1998 noted 
several problems with the veteran's cervical spine, including 
disc bulging and protrusion.

The report of a November 1998 VA examination reflects that 
neurological examination was normal.

A VA outpatient treatment record dated in August 2000 
indicated that the veteran was a diabetic with peripheral 
vascular disease of the left foot, and was diagnosed with 
peripheral neuropathy, probably due to an old back injury.

February 2001 VA X-rays of the veteran's lumbar spine noted 
mild to moderate degenerative changes at multiple levels, 
with disc space narrowing, Schmorl node formation, and/or 
marginal spondylosis.  Thoracic spine X-rays from that time 
noted moderate to severe degenerative changes at multiple 
levels.
 
The veteran received a further VA examination in February 
2001.  At that time, flexion was 75 degrees, extension was 5 
degrees, lateral bending to the right and left was 19 
degrees, and rotation was 15 degrees to the right and left.  
The veteran was diagnosed with degenerative arthritis of the 
lumbar spine, mild to moderate, per radiographic examination.

CT scan of the veteran's cervical spine dated in May 2001 
showed significant degenerative disc disease throughout the 
cervical spine.  

Treatment records dated in November 2002 noted no tenderness 
to palpation of the spinal column, however, tenderness to 
palpation was noted over the paravertebral muscles.

CT of the veteran's lumbosacral spine in September 2003 noted 
an antero-oblique fracture of T12 with separation of the bone 
and degenerative spondylolysis of the spine with advanced 
facet osteoarhritis.

MRI of the veteran's cervical spine dated in August 2004 
showed significant degenerative disc disease throughout the 
cervical spine.  

The report of VA examination dated in September 2004 
indicated that the veteran had 30 degrees of forward flexion, 
extension of 20 degrees, and lateral rotation of 30 degrees 
bilaterally.  The examiner noted an MRI report dated in 
October 2004 showed lumbar canal stenosis diffusely 
throughout the lumbar spine, which the examiner opined seemed 
more congenital than post traumatic.  The examiner also noted 
the veteran appeared to have an L4-5 disk bulge and an old 
flexion type injury to T12, L1, and L3.  The veteran reported 
that in the past he had been ordered by his family doctor on 
many occasions to be on bedrest, but this had not happened in 
some time, and he had not had episodic pain, but a constant 
problem.  He also described intermittent numbness over his 
legs and pretty much all of his body.  

VA examination report dated in November 2004 noted that the 
veteran had been diagnosed with a recent but old (weeks to 
months) compression fracture at T12, which the veteran was 
not aware of.  He reported constant plain with flare ups 
frequently.  Examination noted 30 degrees of forward flexion, 
20 degrees of right lateral bending, 30 degrees of left 
lateral bending, and 45 degrees of right and left lateral 
rotation.  The examiner diagnosed the veteran with low back 
pain with complaints of radicular pain and some demonstrable 
weakness, which the examiner opined was more pain inhibition 
than anything.  The examiner indicated that he did not think 
that the veteran's numbness was purely related to his spinal 
condition, and felt it was more likely related to his 
diabetes.  Also noted was the veteran's  thoracolumbar spinal 
injury which at the time of his neurosurgical evaluation in 
2003 was felt to be fairly recent.  The examiner concluded 
that, although the veteran did appear to have significant low 
back pain and degenerative changes, it was not very likely 
that these were related to the reported injury while on 
active duty.  The examiner indicated that the veteran's 
current degenerative changes were related to lumbar stenosis 
and an injury he sustained within the past two years, as well 
as his diabetes.  The veteran was noted to have significant 
pain with range of motion throughout the entire range of 
motion.

VA consultation report dated in February 2005 noted that the 
veteran was referred for evaluation of neck pain and 
bilateral shoulder pain, and was found to have several 
significant disabilities of the cervical spine; it was 
suggested that he be referred for surgery for severe cervical 
spine stenosis.

The report of outpatient treatment record in February 2005 
noted the veteran had a diagnosis of diabetic neuropathy. 


The Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  
 
The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath.  Where 
service connection already has been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was held 
that service connection for distinct disabilities resulting 
from the same injury could be established so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
However, the evaluation of the same disability under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. 
Brown, 4 Vet. App. 225, 230 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The VA's General Counsel has determined that Diagnostic Code 
(DC) 5293, intervertebral disc syndrome, is based upon loss 
of range of motion, and therefore 38 C.F.R. §§ 4.40 and 4.45 
are applicable in determining the extent of a veteran's 
disability due to intervertebral disc syndrome.  In addition, 
it was concluded that, as DC 5293 involves limitation of 
range of motion, a veteran could not be rated under DC 5293 
for intervertebral disc syndrome based upon limitation of 
motion, and also be rated under, for example, DC 5292, 
because to do so would constitute evaluation of an identical 
manifestation of the same disability under two different 
diagnoses. See VAOPGCPREC 36-97.

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  When 
regulations are changed during the course of the veteran's 
appeal, the criteria that are to the advantage of the veteran 
should be applied.  However, if the revised regulations are 
more favorable to the veteran, then an award of an increased 
rating based on a change in law may be granted retroactive 
to, but no earlier than, the effective date of the change.  
See VAOPGCPREC 3-2003, 65 Fed. Reg. 33422 (2000).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Limitation of motion of the lumbar spine was rated as 10 
percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5292 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective on and after September 23, 2002).

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  The General Rating Formula for 
Diseases and Injuries of the Spine provides for assignment of 
a 40 to 100 percent evaluation for unfavorable ankylosis of 
the spine.  Diagnostic Code 5243 provides that intervertebral 
disc syndrome (preoperatively or postoperatively) be rated 
either under the General Rating Formula for Disease and 
Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
The incapacitating episode rating scheme set forth in 
Diagnostic Code 5243 is nearly the same as that utilized in 
the 2002 version of Diagnostic Code 5293.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion are the maximum 
that can be used for calculation of the combined range of 
motion.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

The criteria for a 30 percent rating are: forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 20 percent rating is warranted for: forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 10 percent rating is provided for: forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003). 

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the veteran's 
service-connected low back disability.  In this regard, the 
evidence of record shows that the veteran presently has very 
significant symptomatology regarding his cervical spine; 
however, as noted above, the veteran was denied service 
connection for a cervical spine disability by a July 1998 
rating decision, and did not appeal that finding.  
Furthermore, the Board notes that the evidence of record also 
indicates that the veteran fractured his thoracic spine 
sometime in September 2003, resulting in additional 
disability.  As the veteran has only been granted service 
connection for a lumbar spine disability, only that 
symptomatology can be considered in evaluating his level of 
disability for rating purposes.  As noted above, the 
veteran's November 2004 VA examination indicates that, 
although the veteran did appear to have significant low back 
pain and degenerative changes, it was not very likely that 
these were related to the reported injury while on active 
duty, and that they were likely related to lumbar stenosis 
and an injury he sustained within the past two years, as well 
as his diabetes

The Board notes the veteran was found, in a VA examination 
report of June 1997, to have forward flexion of 45 degrees 
and extension of 10 degrees, VA examination report of 
February 2001 noted flexion of 75 degrees and extension of 5 
degrees, and VA examination report dated in September 2004 
found 30 degrees of forward flexion and 20 degrees of 
extension.  Considering these findings as a whole, and all 
evidence of record, the Board considers these findings to be 
consistent with a finding of no more than moderate limitation 
of motion, or moderate intervertebral disc syndrome, such 
that a 20 percent rating would be warranted, the rating the 
veteran received during this period.  The Board does not find 
this evidence, even considering DeLuca, to be consistent with 
a finding of severe limitation of motion, or severe 
intervertebral disc syndrome, with little intermittent 
relief, such that a higher rating would be warranted under 
the criteria in effect prior to September 23, 2002.

Under the new diagnostic criteria, the Board finds the 
veteran's level of limitation of motion consistent with a 
finding of forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees, such that a 
20 percent rating would be warranted, the rating the veteran 
is currently receiving.  The Board finds that the 
preponderance of the evidence of record does not indicate 
that the veteran has forward flexion of the thoracolumbar 
spine 30 degrees or less, or ankylosis of the spine, such 
that a higher rating would be warranted.  While the veteran 
was found, most recently, to have a forward flexion of 
exactly 30 degrees, which finding, taken alone, would result 
in a higher evaluation, the Board notes that, considering 
this finding is also based on the veteran's cervical spine 
disability, and thoracic spine disability, which as noted 
above, are not service-connected disabilities, and 
considering the veteran's considerably lesser limitations of 
motion from findings prior to the veteran's injury to his 
thoracic spine and increased severity of his cervical spine 
disability, the Board finds that the preponderance of the 
evidence of record does not that indicate that the veteran 
currently has forward flexion of the thoracolumbar spine 30 
degrees or less solely due to his service-connected lumbar 
spine disability, and therefore the veteran is properly rated 
as 20 percent disabled for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  The new criteria are based on limitation of 
motion with or without symptoms such as pain, stiffness or 
aching, but even considering the objective signs of 
dysfunction, there is insufficient evidence of weakness, 
muscle atrophy or deformity to warrant a higher evaluation.

As to a rating for incapacitating episodes, there is no 
indication in the record that bed rest has been prescribed by 
a physician for a total duration of at least four weeks but 
less than six weeks during any 12 month period, such that a 
higher rating would be warranted.  While the veteran 
reported, during his recent VA examination, that he did have 
flare ups due to his back disability, and while he also has 
indicated that he was prescribed bed rest by his physician 
occasionally while he was working, there is no indication of 
the frequency or duration of those incapacitating episodes, 
and no indication that the veteran currently is prescribed 
bed rest periodically for his service-connected lumbar spine 
disability.  Therefore an increased rating under this code 
would not be warranted.

As to a separate rating for any neurological manifestations, 
the Board points out that, while an outpatient treatment 
record dated in August 2000 indicated that the veteran's 
peripheral neuropathy was probably due to an old back injury, 
the report of VA examination dated in November 2004, which 
the Board finds more probative because it was based on a 
thorough review of the claims file and examination of the 
veteran, indicated that the veteran's neuropathy was more 
likely related to his diabetes.  Therefore, the Board finds 
that the preponderance of the evidence received indicates 
that the veteran does not have any neurological 
manifestations related to his service-connected low back 
disability, and would therefore not warrant a separate rating 
for neurological manifestations.

Thus the Board finds the preponderance of the evidence 
indicates that the veteran is properly rated for his service-
connected low back disability.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to a rating in excess of 20 percent for chronic 
lumbar pain with instability and degenerative joint disease 
is denied.


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


